Consent of Independent Registered Public Accounting Firm Meredith Savings and Investment Plan Committee: We consent to the incorporation by reference in the registration statements (No.33-2094 and No.333-125675) on FormS-8 of Meredith Corporation of our report dated June25, 2010, with respect to the statements of net assets available for benefits of the Meredith Savings and Investment Plan as of December31, 2009 and 2008, the related statement of changes in net assets available for benefits for the year ended December31, 2009, and the supplemental ScheduleH, line4i – schedule of assets (held at end of year) as of December31, 2009, which report appears in the December31, 2009 annual report on Form11-K of the Meredith Savings and Investment Plan. /s/ KPMG LLP Des Moines, IowaJune25, 2010
